 


114 HR 2871 IH: Keeping Guns From Criminals Act
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2871 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Mr. Beyer (for himself, Mr. Van Hollen, Mr. Connolly, Mr. Meeks, Mr. DeSaulnier, Miss Rice of New York, Ms. Norton, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide an incentive for firearm owners to sell their firearms safely and responsibly. 
 
 
1.Short titleThis Act may be cited as the Keeping Guns From Criminals Act. 2.Prohibition on sale or other disposition of a firearm to a prohibited person made into a strict liability crime with affirmative defenses (a)In generalSection 922(d) of title 18, United States Code, is amended— 
(1)in the 1st sentence— (A)in the matter preceding paragraph (1), by striking any person knowing or having reasonable cause to believe that such person and inserting another person who; 
(B)in each of paragraphs (5) and (7), by striking who,; and (C)in paragraph (6), by striking who; and 
(2)by adding at the end the following: It shall be an affirmative defense to a prosecution under this subsection that the defendant can prove by a preponderance of the evidence that, at the time of the sale or other disposition of the firearm, the National Instant Criminal Background Check System established under section 103 of the Brady Handgun Violence Prevention Act had indicated to any person that a sale or other disposition of a firearm to the recipient would not be unlawful, or the recipient possessed a valid permit, issued to the recipient by the State in which the sale or other disposition occurred, which authorizes the carrying of a concealed weapon, unless the defendant knew or had reasonable cause to believe that this subsection prohibited the sale or disposition of a firearm or ammunition to the recipient or that subsection (g) prohibited the recipient from receiving a firearm or ammunition which has been shipped or transported in interstate or foreign commerce.. (b)Conforming amendmentsSection 924(a)(2) of such title is amended— 
(1)by striking (d),; and (2)by inserting , or violates subsection (d), before of section 922. 
3.Effective dateThe amendments made by this Act shall apply to conduct engaged in after the 90-day period that begins with the date of the enactment of this Act.  